Fish, J.,
(dissenting.) The assured was a husband and father. It can scarcely be doubted that, in procuring the insurance upon his life to fake ef*961feet upon his death, he had in view the making provision for his wife and children. JTnless he was an unnatural husband and father such was his intent. It is almost a self-evident proposition. His intent, rather than that of the insurance company, should be the chief inquiry. The corporation or its executive officers probably did no thinking, and had no emotions upon the subject; but had engaged to pay and was ready to pay to whomsoever the assured directed. It does not here take sides, and claims-no voice in determining the beneficiaries. Slight circumstances, then, ought to suffice in giving construction to, and to characterize the meaning and application of, the words used in the policy, so as to prevent gross, unnatural results, such as would come if the fund was adjudged to belong to the administrator. I therefore favor the affirmance of the judgment.